—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 17, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The Unemployment Insurance Appeal Board found that claimant, a packer for a cargo company, resigned after he received a memorandum from his supervisor criticizing his persistent tardiness and his intentional overtightening of bands on documents which the employer shipped. The Board determined that claimant resigned because he thought that the memorandum was unjustified and felt that he was not accepted as an employee. Notably, claimant did not discuss his concerns over the memorandum with the employer prior to resigning. The Board concluded that claimant had resigned for personal and noncompelling reasons and that he was therefore properly disqualified from receiving benefits. We affirm. A supervisor’s criticism of an employee’s work does not constitute good cause for leaving employment (see, Matter of Collins [Sweeney], 239 AD2d 758, 759). Claimant’s remaining contentions have been reviewed and found to be without merit.
*622Cardona, P. J., Mikoll, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.